Citation Nr: 1417079	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  13-35 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Whether new and material evidence has been received to reopen a claim for status as a surviving spouse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1946 to April 1949 and from October 1951 to June 1955.  He died in September 1990.  The appellant claim surviving spouse status. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Virtual VA paperless claims processing system includes the appellant's application received in October 2011 to reopen her claim for status as the Veteran's surviving spouse and the RO's December 2012 decision denying her claim.  Other documents in Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System does not include any documents

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Form 9 Appeal received in December 2013, the appellant requested a hearing at the RO with the Board.  She should be afforded the opportunity to have such a hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should take appropriate steps to have the appellant scheduled for a hearing at the local office before a Veterans Law Judge at the earliest available date.  The appellant should be notified of the date and time of the scheduled hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

